Title: To Benjamin Franklin from Thomas Walker, 20 June 1773
From: Walker, Thomas
To: Franklin, Benjamin


Most Honour’d Sir
June the: 20th. [1773]
I this day Carried these Letters to the Post and was so happy as to receive a letter from good Mr. Williams that gave us So good a Charicter of Henry that it is great Satisfaction and Comfort to Us, he says that he is hapily Situated with a good Master and to a good Trade and that he is very ingenious and that his Master likes him Very well. From Your Most Humble and Most Obedient Servant
Thos: Walker
 
Addressed: To / Docter Franklin / at Mrs. Stevensons Craven Street / Strand / London
